Fourth Court of Appeals
                                        San Antonio, Texas
                                                 June 9, 2021

                                            No. 04-21-00211-CV

IN RE Rebecca INMON, Individually and as next friend of R.A.M. and J.S.M., Minors, Relator

                                            Original Proceeding 1

                                                   ORDER

        The petition for writ of mandamus is DENIED.

        It is so ORDERED on June 9, 2021.



                                                                     _____________________________
                                                                     Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2021.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 15303B pending in the 198th Judicial District Court, Kerr County, Texas,
the Honorable Rex Emerson presiding.